Canty, J.
I reluctantly agree to the foregoing opinion. I fully agree with the reasoning in Wadsworth v. Western Union Tel. Co., *26786 Tenn. 695, (8 S. W. 574,) above cited, that there ought to be a remedy in such a case as this; that it ought to be an exception to the rule that damages cannot be recovered for mental suffering unaccompanied by actual or threatened physical injury, except in' the few instances where it is allowed as a species of punitive damages. But the difficulty is in the character of the damages. The injuries in such cases as this are too hard to determine with any reasonable certainty, are more often assumed than real; and the suit too liable to be wholly speculative. If every one was allowed damages for injuries to Jiis feelings caused by some one else, the chief business of mankind might be fighting each other in the courts. Damages for mental suffering open into a field without boundaries, and there is no principle by which the court can limit the amount of damages.
Mere logic will not dispose of a. question of this character. The court must keep one eye on the theoretical, and the other on the practical.
At the same time I am strongly of the opinion that there should be some practical remedy in this class of cases, and, if the legislature would provide for the recovery of damages for mental suffering in cases like this, and limit the amount of recovery to, say, two or three hundred dollars, there would not be the same incentive to bring speculative suits, or to employ experts to draw on their own imagination for the purpose of proving the condition of the plaintiff’s imagination; there would not be so much elaborate preparation to impose on the jury. But, if the court should allow such damages at all, on no principle could it thus arbitrarily limit the amount of recovery, and escape the evils mentioned.
(Opinion published 59 N. W. 1078.)